NANOSCALE PORE STRUCTURE CATHODE FOR HIGH POWER APPLICATIONS AND
MATERIAL SYNTHESIS METHODS
DETAILED ACTION

Response to Amendments
This Action is in response to communications filed on March 16, 2021. Claims 1, 3-4, 8, 15-19, 47, 49, and 58-61 are being examined on the merits in the current Office correspondence.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1, 3-4, 8, 15-19, 47, 49 and 58-61 are allowed. The following is an examiner's statement of reasons for allowance: The prior art Kang et al. (WO 2015080302 A1/US 10421664 B2) teaches a lithium iron phosphate electrochemically active material for use in an electrode of an electrochemical energy storage device has a bimodal pore size distribution, but fails to teach or reasonably suggest the claimed “wherein the bimodal pore size distribution has a first pore volume at a first pore width of about 2.5 nm, the first pore volume being larger than a pore volume of a lithium iron phosphate synthesized from a spheniscidite precursor at the first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ZHONGQING WEI/Primary Examiner, Art Unit 1727